Exhibit 10.44

HILB ROGAL & HOBBS COMPANY

Supplemental Cash Incentive Plan

Effective February 13, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE 1

 

DEFINITIONS

   1

1.1

  Account    1

1.2

  Affiliate    1

1.3

  Beneficiary    1

1.4

  Beneficiary Designation Form    1

1.5

  Board    1

1.6

  Code    1

1.7

  Compensation Committee    1

1.8

  Corporation    1

1.9

  Effective Date    1

1.10

  Election Form    1

1.11

  Eligible Executive    1

1.12

  Employer    1

1.13

  Measurement Fund or Funds    1

1.14

  Participant    2

1.15

  Plan    2

1.16

  Plan Administrator    2

1.17

  Plan Year    2

1.18

  Pre-Retirement Survivor Benefit    2

1.19

  Retirement    2

1.20

  Retirement Account    2

1.21

  Retirement Benefit    2

1.22

  Short-Term Deferral Account    2

1.23

  Short-Term Payout    2

1.24

  Total and Permanent Disability    2

ARTICLE 2

  ELIGIBILITY AND PARTICIPATION    2

ARTICLE 3

  CASH INCENTIVE CONTRIBUTION    2

ARTICLE 4

  ACCOUNTS AND INVESTMENTS    2

4.1

  Accounts    3

4.2

  Investment Elections    3

4.3

  Crediting/Debiting of Accounts    3

4.4

  No Actual Investment    3

4.5

  Equitable Adjustment in Case of Error or Omission    4

ARTICLE 5

  VESTING    4

ARTICLE 6

  DISTRIBUTIONS    4

6.1

  Short-Term Payout    4

6.2

  Retirement Benefit    5

6.3

  Payment in Event of Total and Permanent Disability    5

6.4

  Pre-Retirement Survivor Benefit    5

6.5

  Payment in Event of Participant’s Termination of Employment    5

6.6

  No Accelerated Payment    6

6.7

  Benefit Determination and Payment Procedure    6

6.8

  Payments to Minors and Incompetents    6

6.9

  Distribution of Benefit When Distributee Cannot Be Located    6

ARTICLE 7

  BENEFICIARY DESIGNATION    6



--------------------------------------------------------------------------------

         Page

ARTICLE 8

  FUNDING    7

8.1

  Unfunded Plan    7

8.2

  Life Insurance    7

8.3

  Grantor Trust    7

ARTICLE 9

  CHANGE OF CONTROL    7

9.1

  Change of Control    7

9.2

  Effect of Change of Control    8

ARTICLE 10

  PLAN ADMINISTRATOR    9

10.1

  Appointment of Plan Administrator    9

10.2

  Duties and Responsibilities of Plan Administrator    9

10.3

  Claims Procedures    9

ARTICLE 11

  AMENDMENT OR TERMINATION OF PLAN    10

ARTICLE 12

  MISCELLANEOUS    10

12.1

  Binding Effect    10

12.2

  Delegation of Authority    10

12.3

  Effect on Other Benefits    10

12.4

  Gender and Number    10

12.5

  Governing Law    10

12.6

  Non-assignability    10

12.7

  Notices and Elections    11

12.8

  Service of Process    11

12.9

  Severability    11

12.10

  Successors, Acquisitions, Mergers, Consolidations    11

12.11

  Tax Withholding    11

12.12

  Titles and Captions    11

 



--------------------------------------------------------------------------------

INTRODUCTION

Hilb Rogal & Hobbs Company (the “Corporation”) adopted the Hilb Rogal & Hobbs
Company Supplemental Cash Incentive Plan (the “Plan”) effective as of
February 13, 2007 to provide a supplemental benefit to certain key executives
that provides such employees with the opportunity to align their interests with
the Corporation in the form of deferred compensation with vesting requirements.

The Plan is intended to be a plan that is unfunded and maintained primarily for
the purpose of providing deferred compensation for a “select group of management
or highly compensated employees” (as such phrase is used in the Employee
Retirement Income Security Act of 1974, as amended). The Plan also is intended
to satisfy the requirements of section 409A of the Internal Revenue Code of
1986, as amended. The Plan must be administered in accordance with those
intentions.

ARTICLE 1

DEFINITIONS

The following words and terms as used in this Plan shall have the meaning set
forth below, unless a different meaning is clearly required by the context:

1.1    Account: A bookkeeping account established for a Participant under
Article 4 hereof.

1.2    Affiliate: Any subsidiary, parent, affiliate, or other business entity
related to the Corporation.

1.3    Beneficiary: The person or persons designated by a Participant or
otherwise entitled pursuant to Article 7 to receive benefits under the Plan
attributable to such Participant after the death of such Participant.

1.4    Beneficiary Designation Form: The form established from time to time by
the Plan Administrator that a Participant completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

1.5    Board: The present and any succeeding Board of Directors of the
Corporation.

1.6    Code: The Internal Revenue Code of 1986, as the same may be amended from
time to time.

1.7    Compensation Committee: The Human Resources & Compensation Committee of
the Board.

1.8    Corporation: Hilb Rogal & Hobbs Company or any successor thereto.

1.9    Effective Date: The Effective Date of the Plan is February 13, 2007.

1.10    Election Form: A form established from time to time by the Plan
Administrator that a Participant completes, signs and returns to the Plan
Administrator to make an election under the Plan.

1.11    Eligible Executive: An executive who has the rank of President or higher
of a subsidiary of the Corporation, a member of the executive group of the
Corporation and other highly compensated individuals determined by the
Compensation Committee in its sole discretion.

1.12    Employer: The Corporation and any Affiliate.

1.13    Measurement Fund or Funds: One or more funds selected by the Plan
Administrator pursuant to Section 4.2(c). A Measurement Fund may not include an
investment in common stock of the Corporation or its equivalent.

 

1



--------------------------------------------------------------------------------

1.14    Participant: An Eligible Executive who is selected to participate in the
Plan.

1.15    Plan: This document, as contained herein or duly amended, which shall be
known as the “Hilb Rogal & Hobbs Company Supplemental Cash Incentive Plan.”

1.16    Plan Administrator: The Corporation, unless the Compensation Committee
has appointed one or more other persons to act as the Plan Administrator as set
forth in Section 10.1.

1.17    Plan Year: The calendar year.

1.18    Pre-Retirement Survivor Benefit: The benefit set forth in Section 6.4.

1.19    Retirement: A Participant’s termination of employment with the Employer
at or after age fifty-five (55).

1.20    Retirement Account: The portion of a Participant’s Account for which the
Participant has not elected a Short-Term Payout.

1.21    Retirement Benefit: The benefit set forth in Section 6.2.

1.22    Short-Term Account: The portion of a Participant’s Account for which the
Participant has elected a Short-Term Payout. A separate Short-Term Account shall
be maintained for each Plan Year with respect to which a Short-Term Payout has
been elected.

1.23    Short-Term Payout: The payout set forth in Section 6.1.

1.24    Total and Permanent Disability: Total and Permanent Disability means the
Participant, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, is receiving
benefits under the Corporation’s Long Term Disability Plan for a period of not
less than three (3) months.

ARTICLE 2

ELIGIBILITY AND PARTICIPATION

An Eligible Executive who is approved by the Committee shall become a
Participant in the Plan. An individual who is or becomes a Participant shall be
or remain a Participant until the Committee declares the individual in question
no longer eligible to participate.

ARTICLE 3

CASH INCENTIVE CONTRIBUTION

For each Plan Year, the Corporation, in its sole discretion, may, but is not
required to, credit to one or more Participants’ Accounts, an amount to be
determined by the Compensation Committee. The amount credited will be
denominated in cash. Any amount credited pursuant to this Article, plus earnings
and losses thereon, shall be paid in accordance with the Participant’s Election
Form in effect for such Plan Year, or if no such Election Form is in effect,
shall be paid in a lump sum distribution on the fifth anniversary of the date
credited.

 

2



--------------------------------------------------------------------------------

ARTICLE 4

ACCOUNTS AND INVESTMENTS

4.1    Accounts

An Account under the Plan shall be established for each Participant. Such
Account shall be (a) credited with amounts, if any, contributed to the
Participant’s Account by the Corporation in accordance with Article 3,
(b) credited (or charged, as the case may be) with the investment results
determined in accordance with Section 4.3, and (c) charged with the amounts paid
by the Plan to or on behalf of the Participant in accordance with Article 6.
Each Participant’s Account shall be divided into one or more Short-Term Payout
Accounts and a Retirement Account.

4.2    Investment Elections

(a)    Each Participant may designate Measurement Funds in which the
Participant’s Account will be deemed to be invested for purposes of determining
the amount of earnings to be credited to that Account. In making the election
pursuant to this Section 4.2, the Participant may specify that all or any
multiple of his or her Account be deemed to be invested, in whole percentage
increments, in one or more of the Measurement Funds designated by the Plan
Administrator pursuant to Section 4.2(c). The Participant may elect different
Measurement Fund allocations for each of his or her Short-Term Payout Accounts
and his or her Retirement Account. If a Participant fails to elect a Measurement
Fund under this Section 4.2(a), he or she shall be deemed to have elected the
money market type of Measurement Fund.

(b)    A Participant may change the designation made under Section 4.2(a) or
change the portion of his or her Account balance allocated to each previously or
newly elected Measurement Fund by filing a new investment allocation election in
accordance with procedures established by the Plan Administrator.

(c)    The Plan Administrator shall select from time to time commercially
available investments to be the Measurement Funds. The Plan Administrator may,
in its sole discretion, discontinue, substitute or add a Measurement Fund.

4.3    Crediting/Debiting of Accounts

Subject to the rules and procedures that are established from time to time by
the Plan Administrator, in its sole discretion, a Participant’s Account shall be
credited or debited on a daily basis based on the performance of each
Measurement Fund selected by the Participant, or as otherwise determined by the
Plan Administrator, as though (i) the Participant’s Account was invested in the
Measurement Fund(s) selected by the Participant, in the percentages elected by
the Participant; and (ii) any distribution made to a Participant that decreases
such Participant’s Account ceased being invested in the Measurement Fund(s), no
earlier than three (3) business days prior to the distribution, at the closing
price of the Measurement Fund(s) on such date.

4.4    No Actual Investment

Notwithstanding any other provision of this Plan that may be interpreted to the
contrary, the Measurement Funds are to be used for investment purposes only, and
a Participant’s election of any such Measurement Fund, the allocation to his or
her Account thereto, the calculation of additional amounts and the crediting or
debiting of such amounts to a Participant’s Account shall not be considered or
construed in any manner as an actual investment of his or her Account in any
such Measurement Fund. In the event that the Corporation or the trustee (as that
term is defined in any trust established pursuant to Section 8.3), in its own
discretion, decides to invest funds in any or all of the Measurement Funds, no
Participant shall have any rights in or to such investments themselves.

 

3



--------------------------------------------------------------------------------

4.5    Equitable Adjustment in Case of Error or Omission

If an error or omission is discovered in a Participant’s Account, the Plan
Administrator shall make such equitable adjustments as the Plan Administrator
deems appropriate, in its sole discretion.

ARTICLE 5

VESTING

The Participant’s Account shall vest and become nonforfeitable in accordance
with the following schedule with respect to each Supplemental Cash Incentive
Contribution:

 

Anniversary of Date of Crediting

   Percentage Vested  

Prior to First Anniversary

   0 %

First Anniversary but Prior to Second

   25 %

Second Anniversary but Prior to Third

   50 %

Third Anniversary but Prior to Fourth

   75 %

On Fourth Anniversary

   100 %

Notwithstanding the above, (i) a Participant shall become fully vested in his
Account in the event of a Change in Control (as defined in Section 9.1), upon
death, Total and Permanent Disability or Retirement and (ii) with respect to an
award credited on February 13, 2007, the first twenty-five percent (25%) of such
award shall not vest until March 1, 2008, and the remaining percentages shall
vest in accordance with the schedule above.

ARTICLE 6

DISTRIBUTIONS

6.1    Short-Term Payout

(a)    In connection with each deferral election, a Participant may irrevocably
elect on an Election Form to receive in a lump sum payment a Short-Term Payout
from the Plan with respect to his Account. Subject to other terms and conditions
of this Plan, each Short-Term Payout elected shall be paid out sixty (60) days
after the last day of any Plan Year designated by the Participant following the
Plan Year in which the Participant becomes fully vested in his Account in
accordance with Article 5. Notwithstanding the preceding sentences or any other
provision of this Plan that may be construed to the contrary, a Participant who
is an active employee may, with respect to each Short-Term Payout, in a form
determined by the Plan Administrator, make subsequent and additional elections
to postpone the payment of such Short-Term Payout to a Plan Year subsequent to
the Plan Year originally elected. Any such election will be null and void unless
(i) such election is accepted by the Plan Administrator no later than one
(1) year prior to the first day of the Plan Year originally elected by the
Participant for payment of such Short-Term Payout; (ii) such election will not
take effect until at least twelve (12) months after the date such election is
accepted by the Plan Administrator; and (iii) the Participant elects a Plan Year
for payment that is at least five (5) Plan Years after the Plan Year originally
elected.

(b)    Should an event occur that triggers a payment under Sections 6.2, 6.3,
6.4, or 6.5, the portion of the Participant’s Account, plus amounts credited or
debited thereon, that is subject to a Short-Term Payout election under
Section 6.1(a) shall not be paid in accordance with Section 6.1(a) but shall be
paid in accordance with the other applicable Section.

 

4



--------------------------------------------------------------------------------

6.2    Retirement Benefit

(a)    A Participant who Retires shall receive, as a Retirement Benefit, the
value of his or her Account paid in accordance with subsection (b) below and
subject to subsection (c) below.

(b)    A Participant shall elect on an Election Form to receive a Retirement
Benefit in a lump sum or in annual installments of two (2) to fifteen
(15) years. The Participant may change his or her election to an allowable
alternative payout by submitting a new Election Form to the Plan Administrator.
Such election may not take effect until at least twelve (12) months after the
date on which the election is made, and the payment with respect to which such
election is made must be deferred for a period not less than five (5) years from
the date the payment would otherwise be made or commence. The Election Form most
recently accepted by the Plan Administrator shall govern the payout of the
Retirement Benefit. If a Participant does not make any election with respect to
the payment of the Retirement Benefit, then such benefit shall be payable in a
lump sum. The lump sum shall be made, or installment payments shall commence, on
the earlier of the January 1 or July 1 next following the six (6) month
anniversary of the Participant’s Retirement.

(c)    If a Participant dies after Retirement but before the Retirement Benefit
is paid in full, the Participant’s unpaid Retirement Benefit payments shall
continue and shall be paid to the Participant’s Beneficiary over the remaining
number of years and in the same amounts as that benefit would have been paid to
the Participant had the Participant survived.

6.3    Payment in Event of Total and Permanent Disability

In the event a Participant terminates employment as a result of Total and
Permanent Disability, the Participant shall, for purposes of this Plan only, be
treated as having Retired and such Participant’s Account, shall be distributed
as provided in Section 6.2 provided, however, that payment shall be made or
commence on the earlier of the January 1 or July 1 next following Participant’s
termination of employment as a result of Total and Permanent Disability.

6.4    Pre-Retirement Survivor Benefit

(a)    If the Participant dies before he or she experiences a termination of
employment, the Participant’s Beneficiary shall receive a Pre-Retirement
Survivor Benefit equal to the Participant’s Account.

(b)    A Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form whether the
Pre-Retirement Survivor Benefit shall be received by his or her Beneficiary in a
lump sum or in annual installments of two (2) to fifteen (15) years. The
Participant may change this election to an allowable alternative payout period
by submitting a new Election Form to the Plan Administrator, which form must be
accepted by the Plan Administrator in its sole discretion. The Election Form
most recently accepted by the Plan Administrator prior to the Participant’s
death shall govern the payout of the Participant’s Pre-Retirement Survivor
Benefit. If a Participant does not make any election with respect to the payment
of the Pre-Retirement Survivor Benefit, then such benefit shall be paid in a
lump sum. Despite the foregoing, if the Participant’s Account balance at the
time of his or her death is less than $50,000, payment of the Pre-Retirement
Survivor Benefit from the Participant’s Account shall be made in a lump sum. The
lump sum payment shall be made, or installment payments shall commence, ninety
(90) days after the day the Plan Administrator is provided with proof that is
satisfactory to the Plan Administrator of the Participant’s death. Subsequent
installment payments shall be made on the sixtieth (60th) day of each Plan Year.

6.5    Payment in Event of Participant’s Termination of Employment

Upon termination of employment for reasons other than Retirement, Total and
Permanent Disability or death, the Plan Administrator shall pay the terminated
Participant his or her Account in a lump sum distribution. Such payment shall be
made on the earlier of the January 1 or July 1 next following the six (6) month
anniversary of the Participant’s date of termination.

 

5



--------------------------------------------------------------------------------

6.6    No Accelerated Payment

Except as provided in Treasury Regulations, no acceleration in the time or
schedule of any payment or amount scheduled to be paid from the Participant’s
Account is permitted.

6.7    Benefit Determination and Payment Procedure

The Plan Administrator has the authority, in its sole discretion and judgment,
to make all determinations concerning eligibility for benefits under the Plan,
the time or terms of payment, and the form or manner of payment to the
Participant or the Participant’s Beneficiary, in the event of the death or Total
and Permanent Disability of the Participant. The Plan Administrator shall
promptly notify the Corporation of each such determination that benefit payments
are due and provide to the Corporation all other information necessary to allow
the Corporation to carry out said determination, whereupon the Corporation shall
pay such benefits in accordance with the Plan Administrator’s determination.

6.8    Payments to Minors and Incompetents

If a Participant or Beneficiary entitled to receive any benefits hereunder is a
minor or is judged to be legally incapable of giving valid receipt and discharge
for such benefits, or is deemed so by the Administrator, benefits will be paid
to such person as the Plan Administrator may designate for the benefit of such
Participant or Beneficiary. Such payments shall be considered a payment to such
Participant or Beneficiary and shall, to the extent made, be deemed a complete
discharge of any liability for such payments under the Plan.

6.9    Distribution of Benefit When Distributee Cannot Be Located

The Plan Administrator shall make all reasonable attempts to determine the
identity and/or whereabouts of a Participant or Beneficiary entitled to benefits
under the Plan, including the mailing by certified mail of a notice to the last
known address shown on the Corporation’s or the Plan Administrator’s records. If
the Plan Administrator is unable to locate such a person entitled to benefits
hereunder, or if there has been no claim made for such benefits, the Corporation
shall continue to hold the benefit due such person, subject to any applicable
statute of escheats.

ARTICLE 7

BENEFICIARY DESIGNATION

A Participant may designate a Beneficiary and a contingent Beneficiary by
completing and signing a Beneficiary Designation Form. Any Beneficiary
designation made hereunder shall be effective only if properly signed and dated
by the Participant and delivered to the Plan Administrator prior to the time of
the Participant’s death. Any Beneficiary designation hereunder shall remain
effective until changed or revoked hereunder.

A Beneficiary designation may be changed by the Participant at any time, or from
time to time, by filing a new Beneficiary Designation Form with the Plan
Administrator. The most recent Beneficiary Designation Form received by the Plan
Administrator shall be the effective Beneficiary designation for all Plan Years
and shall supercede all prior Beneficiary designations unless specifically
designated otherwise.

If the Participant dies without having designated a Beneficiary or a contingent
Beneficiary or if the Participant dies and the Beneficiary and contingent
Beneficiary so named by the Participant have both predeceased the Participant,
then the Participant’s estate shall be deemed to be his or her Beneficiary. In
the event that the Participant dies and the Beneficiary so named by the
Participant has predeceased the Participant, then the surviving contingent
Beneficiary, if any, shall be the Beneficiary.

 

6



--------------------------------------------------------------------------------

If a Beneficiary shall survive the Participant but shall die before the
Participant’s entire benefit under the Plan has been distributed, then the
unpaid balance thereof shall be distributed to any other beneficiary named by
the deceased Beneficiary to receive his or her interest or, if none, to the
estate of the deceased Beneficiary.

ARTICLE 8

FUNDING

8.1    Unfunded Plan

All Participants and Beneficiaries are general unsecured creditors of the
Corporation with respect to the benefits due hereunder and the Plan constitutes
a mere promise by the Corporation to make benefit payments in the future. It is
the intention of the Corporation that the Plan be considered unfunded for tax
purposes.

8.2    Life Insurance

The Corporation may, but is not required to, purchase life insurance in amounts
sufficient to provide some or all of the benefits provided under this Plan or
may otherwise segregate assets for such purpose.

8.3    Grantor Trust

The Corporation may, but is not required to, establish a grantor trust which may
be used to hold assets of the Corporation which are maintained as reserves
against the Corporation’s unfunded, unsecured obligations hereunder. Such
reserves shall at all times be subject to the claims of the Corporation’s
creditors. To the extent such trust or other vehicle is established, and assets
contributed, for the purpose of fulfilling the Corporation’s obligation
hereunder, then such obligation of the Corporation shall be reduced to the
extent such assets are utilized to meet its obligations hereunder. Any such
trust and the assets held thereunder are intended to conform in substance to the
terms of the model trust described in Revenue Procedure 92-64.

ARTICLE 9

CHANGE OF CONTROL

9.1    Change of Control

A “Change of Control” shall mean:

(a)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of either
(i) the then outstanding shares of common stock of the Corporation (the
“Outstanding Corporation Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Corporation, (ii) any acquisition by the Corporation,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Corporation or any corporation controlled by the
Corporation or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection (c) of this
Section; or

(b)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose,

 

7



--------------------------------------------------------------------------------

any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board; or

(c)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Corporation
(a “Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,
(ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Corporation
or such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 25% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

(d)    Approval by the shareholders of the Corporation of a complete liquidation
or dissolution of the Corporation.

Notwithstanding the foregoing, for purposes of subsection (a) of this Section, a
Change of Control shall not be deemed to have taken place if, as a result of an
acquisition by the Corporation which reduces the Outstanding Corporation Common
Stock or the Outstanding Corporation Voting Securities, the beneficial ownership
of a Person increases to 25% or more of the Outstanding Corporation Common Stock
or the Outstanding Corporation Voting Securities; provided, however, that if a
Person shall become the beneficial owner of 25% or more of the Outstanding
Corporation Common Stock or the Outstanding Corporation Voting Securities by
reason of share purchases by the Corporation and, after such share purchases by
the Corporation, such Person becomes the beneficial owner of any additional
shares of the Outstanding Corporation Common Stock or the Outstanding
Corporation Voting Stock, for purposes of subsection (a) of this Section, a
Change of Control shall be deemed to have taken place.

9.2    Effect of Change of Control

(a)    Upon a Change of Control, the Corporation shall establish, if one has not
been established, a grantor trust, as described in Section 8.3, and shall
contribute to such trust, within seven (7) days of the Change of Control, and
within thirty (30) days of the end of each Plan Year thereafter, a lump-sum
payment equal to the difference between the aggregate value of all Participants’
Accounts and the value of the assets of the trust on the date of the Change of
Control or end of the Plan Year.

(b)    Notwithstanding any other provision in any other Article of this Plan to
the contrary, in the event a Participant separates from service to the
Corporation within three (3) years following a Change of Control, other than on
account of the Participant’s death, Total and Permanent Disability or
Retirement, the balance in such Participant’s Account as of the six (6) month
anniversary of such Participant’s separation from service shall be distributed
to such Participant in a lump-sum on the first day of the month following such
six (6) -month anniversary.

 

8



--------------------------------------------------------------------------------

ARTICLE 10

PLAN ADMINISTRATOR

10.1    Appointment of Plan Administrator

The Corporation shall serve as the Plan Administrator unless the Compensation
Committee has appointed one or more persons to serve as the Plan Administrator
for the purpose of administering the Plan. In the event more than one person is
appointed, the persons shall form a committee for the purpose of functioning as
the Plan Administrator. If the Compensation Committee has so appointed a Plan
Administrator, the person or committeemen serving as Plan Administrator shall
serve for indefinite terms at the pleasure of the Compensation Committee, and
may, by thirty (30) days prior written notice to the Compensation Committee,
terminate such appointment.

10.2    Duties and Responsibilities of Plan Administrator

(a)    The Plan Administrator shall maintain and retain necessary records
regarding its administration of the Plan.

(b)    The Plan Administrator is empowered to settle claims against the Plan and
to make such equitable adjustments in a Participant’s or Beneficiary’s rights or
entitlements under the Plan as it deems appropriate in the event an error or
omission is discovered or claimed in the operation or administration of the Plan
as provided in Section 10.3.

(c)    The Plan Administrator has the authority in its sole and exclusive
judgment and discretion to construe the Plan, correct defects, supply omissions
or reconcile inconsistencies to the extent necessary to effectuate the Plan, and
such action shall be conclusive and binding on all Participants.

10.3    Claims Procedures

(a)    Any claim by a Participant or his or her Beneficiary (hereafter
“Claimant”) for benefits shall be submitted in writing to the Plan
Administrator. The Plan Administrator shall be responsible for deciding whether
such claim is payable, or the claimed relief otherwise is allowable, under the
provisions and rules of the Plan. The Plan Administrator otherwise shall be
responsible for providing a full and fair review of the Plan Administrator’s
decision with regard to any claim, if requested. The Plan Administrator shall
provide such full and fair review in accordance with the requirements of the
Employee Retirement Income Security Act of 1974, including without limitation
the requirements of Section 503 thereof, as amended from time to time.

(b)    Each claimant or other interested person shall file with the Plan
Administrator such pertinent information as it may specify, in such manner and
form as it may specify and provide. Such person shall not have any rights or be
entitled to any benefits, or further benefits, hereunder, as the case may be,
unless and until the required information is filed by the Claimant or on behalf
of the Claimant. Each Claimant shall supply, at such times and in such manner as
may be required, written proof that the benefit claimed is provided under the
Plan. If it is determined that a Claimant is not entitled to the claimed benefit
under the Plan, or, if the Claimant shall fail to furnish such proof as is
requested, no benefits, or further benefits, hereunder, as the case may be,
shall then be payable to such Claimant.

(c)    For all purposes under the Plan, the decisions with respect to a claim,
and the decisions with respect to a claim review, when requested, shall be
final, binding and conclusive on all Participants, Beneficiaries and other
interested parties, as to all matters relating to the Plan and Plan benefit.
Further, each claims determination under the Plan shall be made in the absolute
and exclusive discretion and authority of the Plan Administrator, and no claim
shall be paid unless the Plan Administrator determines in its discretion that a
Claimant is entitled to such payment.

 

9



--------------------------------------------------------------------------------

ARTICLE 11

AMENDMENT OR TERMINATION OF PLAN

The Board, or its authorized delegate, may amend or terminate the Plan at any
effective time as of any date specified provided, however, that any termination
of the Plan must be made in accordance with requirements of Code section 409A
and Treasury Regulations thereunder. Any such action taken by the Board, or its
authorized delegate, shall be evidenced by a resolution and shall be
communicated to Participants and Beneficiaries prior to the effective date
thereof. No amendment or termination shall decrease the value of a Participant’s
Account prior to the effective date of the amendment or termination.

ARTICLE 12

MISCELLANEOUS

12.1    Binding Effect

The Plan shall be binding upon and inure to the benefit of the Corporation, its
successors and assigns, and the Participant and his or her heirs, executors,
administrators and legal representatives.

12.2    Delegation of Authority

Whenever the Corporation is permitted or required to perform any act, such act
may be performed by its Chief Executive Officer or President or other person
duly authorized by its Chief Executive Officer or President or its Board.

12.3    Effect on Other Benefits

Contributions credited to a Participant and distributions made under the Plan
shall not be included in the Participant’s annual compensation for purposes of
calculating the Participant’s bonuses and awards, insurance and other employee
benefits.

12.4    Gender and Number

In the construction of the Plan, the masculine shall include the feminine or
neuter and the singular shall include the plural and vice-versa in all cases
where such meanings would be appropriate.

12.5    Governing Law

The Plan shall be construed, enforced and administered in accordance with the
laws of the Commonwealth of Virginia.

12.6    Non-assignability

Each Participant’s rights under the Plan shall be non-transferable and
non-assignable. No benefit that shall be payable to any person (including a
Participant or Beneficiary) shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge. Any
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge such benefits shall be void. Further, no such benefit shall in any manner
be liable for, or subject to, the debts, contracts, liabilities, engagements or
torts of any such person, nor shall it be subject to attachment or legal process
for or against such person, and the same shall not be recognized, except to such
extent as may be required by law.

 

10



--------------------------------------------------------------------------------

12.7    Notices and Elections

All notices required to be given in writing and all elections required to be
made in writing under any provision of the Plan shall be invalid unless made on
such forms as may be provided or approved by the Plan Administrator and, in the
case of a notice or election by a Participant or Beneficiary, unless executed by
the Participant or Beneficiary giving such notice or making such election.
Notices and elections shall be deemed given or made when received by any member
of the committee that serves as Administrator.

12.8    Service of Process

The Plan Administrator shall be the agent for service of process on the Plan.

12.9    Severability

If any provision of the Plan should for any reason be declared invalid or
unenforceable by a court of competent jurisdiction, the remaining provisions
shall nevertheless remain in full force and effect.

12.10    Successors, Acquisitions, Mergers, Consolidations

The terms and conditions of the Plan shall inure to the benefit of, and bind,
the Corporation and the Participants, and their successors, assigns and personal
representatives.

12.11    Tax Withholding

The Corporation shall withhold from any payment made by it under the Plan (or at
any other required time) such amount or amounts as may be required for purposes
of complying with the tax withholding or other provisions of the Internal
Revenue Code of 1986, as amended, the Social Security Act, as amended, or any
federal, state or local income or employment tax provision; or otherwise, for
purposes or paying any estate, inheritance or other tax attributable to any
amounts payable hereunder.

12.12    Titles and Captions

Titles and captions and headings herein have been inserted for convenience of
reference only and are to be ignored in any construction of the provisions
hereof.

 

11